Citation Nr: 0218668	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  96-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation greater than 10 
percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

L.J. Bakke



INTRODUCTION

The veteran served on active duty from May 1971 to April 
1978, and from January 1981 to July 1995.  This case comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision rendered by the Department of Veterans 
Affairs (VA) Regional Office in Atlanta, Georgia.  In June 
1998, the Board remanded this case for further 
development.

The RO, in July 2002, granted service connection for 
allergic rhinitis (claimed as a sinus disorder).  In view 
of the RO's decision, the issue of entitlement to service 
connection for the same has been rendered moot and is, 
therefore, dismissed.  See, e.g., Thomas v. Brown, 9 Vet. 
App. 269, 270 (1996); Hudgins v. Brown, 365, 367-68 
(1995); 38 C.F.R. § 20.101 (2002).

The RO also granted a 10 percent evaluation for the 
bilateral pes planus effective from the date of the claim 
in August 1995.  The U.S. Court of Appeals for Veterans 
Claims (Court) held that when a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See. AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of a higher initial evaluation for bilateral pes 
planus is reflected on the first page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).  As the regulations and rating criteria have been 
provided, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluation 
on appeal from the initial grant of service connection.  
See Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

At his January 1997 hearing, the veteran raised the issue 
of service connection for the residuals of a piercing 
wound to the right foot.  That issue is referred to the 
RO.

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  As 
the veteran filed a timely notice of disagreement with the 
denial of service connection for bilateral knee and leg 
conditions, and with the evaluation initially assigned his 
back disability, the Board will remand for the issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).


FINDING OF FACT

The veteran's bilateral pes is manifested by objective 
observations of minimal tenderness prior to walking and 
mild tenderness after walking; bilateral pronation with 
inward bowing of the tendoachilles; weight bearing line at 
medial to great toe on the left and lateral to great toe 
on the right; and X-ray findings of mild bilateral pes 
planus deformity; but no callosities, stiffness, swelling, 
redness, heat, edema, instability, or weakness of either 
foot; and no reported flare-ups.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 
3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connected disabilities are rated in accordance 
with the VA's Schedule for Rating disabilities (Schedule).  
The ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2002). 
When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).   However, since the present appeal arises from 
an initial rating decision which established service 
connection and assigned the initial disability evaluation, 
it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A March 1996 rating decision granted service connection 
for bilateral pes planus, based on the evidence then of 
record, which included service medical records and a 
September 1995 VA examination report.  Service medical 
records show complaints of bilateral foot pain, diagnosis 
of bilateral pes planus, and treatment including a 
permanent profile.  The examination report reflects 
objective findings of a slight depression of the arches, 
bilaterally, but no sign of swelling, redness or 
tenderness.  Range of motion measured 20 degrees 
dorsiflexion, 45 degrees plantar flexion, 20 degrees 
inversion, and 30 degrees eversion.  Deep tendon reflexes 
were normal.  His gait was normal.  X-rays were reported 
to show bilateral pes planus without soft tissue foreign 
bodies, acute fractures, dislocation, or calcaneal spur.  
The diagnosis was bilateral pes planus.  The RO assigned a 
noncompensable evaluation, effective from August 1995.

At his February 1997, the veteran testified that his 
bilateral foot disability causes constant pain which 
increases when he walks for any length of time and 
demonstrated that his shoes wear unevenly.  He stated that 
he does not have pain associated with weight bearing, and 
that he has not been prescribed medication, shoes, or 
supports, and that he was not under a current treatment 
program for his foot disability.  The veteran also 
testified that he was employed in a position that allows 
him to sit. 

The February 1997 VA examination report reflects 
complaints of pain upon use.  However, the veteran 
reported that he has not lost any time from work as a 
result of this, and stated that he was not under treatment 
or wearing arch supports.  The examiner noted slight 
depression of the longitudinal arch without swelling, 
redness, or tenderness to palpation.  Dorsal and plantar 
flexion range of motion was normal, bilaterally.  Deep 
tendon reflexes were present.  The veteran walked with a 
normal gait; could hop on each foot, walk on his tiptoes 
and heels without difficulty; and could squat and rise 
normally.  X-rays of the feet showed no radiographic 
evidence of pes planus.  Mid talar and mid calcaneal lines 
were noted to form angles of 30 to 35 degrees, 
bilaterally, and the mid talar lines were noted to 
coincide with the line of the first metatarsals, 
bilaterally, which the examiner stated was normal.  The 
diagnosis was mild depression of arches of the feet with 
normal X-rays.

VA treatment records dated from May 1999 to April 2002 
reflect only one complaint of foot pain, in the right 
heel.  Examination reflected no ulcers or calluses, and 
intact sensation.  The veteran was reported to be 
ambulatory.  Results of X-rays showed no fracture and 
minimal calcaneal spurring.  Right heel pain was assessed.  
The balance of treatment records show complaints of and 
treatment for other conditions, such as sinusitis, hearing 
loss and ear problems, low blood pressure, and back pain.

A June 2002 examination report reflected subjective 
complaints of pain and pain upon walking for more than 10 
minutes, occasional cramping, but no flare-ups, stiffness, 
swelling, redness, or heat.  The veteran reported 
treatment with non-steroidal anti-inflammatory medication 
and that he had tried corrective shoes with arch supports, 
but experienced no significant change in his symptoms.  
However, his job permits him to keep off his feet for 
extended periods of time, and he limits his own walking.  

On examination, there was minimal tenderness to palpation 
of the soles of the feet prior to walking, and mild 
tenderness in the arch area on the plantar surface of the 
left, and on the head of the metatarsals on the right 
after walking for 10 minutes.  There was no significant 
tenderness to palpation of the Achilles tendon, 
bilaterally.  The veteran exhibited bilateral pronation, 
which the examiner described as not being severe, and 
valgus of 5 degrees on the right and 10 degrees on the 
left.  The examiner noted weight bearing lines from medial 
to great toe on the left and from lateral to great toe on 
the right, and bilateral inward bowing of the 
tendoachilles.  There was no evidence of edema, 
instability, or weakness of either foot.  No change was 
detected in non-weight bearing alignment.  There were no 
callosities.  Range of motion measured 18 degrees 
dorsiflexion on the right and 10 degrees on the left, and 
51 degrees plantar flexion bilaterally.  Right and left 
second toe flexion deformity was noted at the distal 
interphalangeal joint, and shoe wear was found to indicate 
wearing out of the lateral heel area.  However the 
examiner noted that the shoe wear was not the result of 
the veteran's service-connected pes planus.  X-rays 
revealed intact bony structures with mild pes planus 
deformity, bilaterally, and flexion deformities at the 
distal interphalangeal joints of both second toes.  The 
diagnoses included symptomatic bilateral flat feet with 
hammer toe deformities of the second toes.  In July 2002, 
the RO increased the evaluation assigned the veteran's 
bilateral foot disability to 10 percent, effective from 
August 1995.

The current 10 percent rating was assigned under 
Diagnostic Code 5276, for "moderate" acquired bilateral 
flatfeet characterized by bilateral or unilateral weight 
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, or pain on manipulation and use of the 
feet.  A 20 percent evaluation may be warranted for 
"severe" unilateral symptoms.  A higher, 30 percent, 
evaluation may be warranted for "severe" bilateral 
symptoms characterized by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain 
on manipulation and use, indication of swelling on use, 
and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002). 

After review of the evidence, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation higher than 10 percent under Diagnostic Code 
5276.  The treatment records and examination reports show 
no evidence of marked deformity, accentuated pain on 
manipulation and use, and swelling on use.  Multiple 
X-rays revealed only minimal deformities.  The September 
1995 and February 1997 clinical findings show pes planus 
without other soft tissue abnormality, fracture, 
dislocation, or spur, and no pes planus.  In January 2002, 
pes planus deformity was described as mild bilaterally, 
albeit with flexion deformities at the distal 
interphalangeal joints of the second toes.  As detailed 
above, while the most recent examination report in June 
2002 documented increased pain upon walking and decreased 
dorsiflexion movement in the left foot, the objective 
findings showed minimal symptomatology, absent 
callosities, edema, instability, weakness.  His gait has 
consistently been observed to be normal, and he has not 
been found unable to move, bear weight, or ambulate.  
Although the veteran reported that he limited his own 
activities so he was not on his feet for extended period 
of time, he did not reported that his bilateral foot 
condition has required a change of job, or missed 
workdays.  Corroborating these clinical findings is the 
lack consistent complaints of or treatment for his 
bilateral foot condition reflected in the VA treatment 
records.

In evaluating the veteran's service connected bilateral 
pes planus, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca 
v. Brown, 8 Vet. App. 2020 (1995).  Objective observations 
of pain and tenderness were noted by the examiners and 
considered in the level of impairment and loss of function 
attributed these disabilities.  The Board notes that these 
manifestations are contemplated in the evaluation already 
assigned for this disability.  Moreover, the Board notes 
that the medical evidence consistently showed that the 
veteran's bilateral foot disability does not interfere 
with his ability to maintain gainful employment-
specifically, the veteran reports his disability does not 
interfere with his job, and he does not report any missed 
work.  Finally, the veteran himself reported that he did 
not experience flare-ups.  Consequently, the veteran's 
complaints of pain and pain upon use do not support the 
assignment of an initial evaluation higher than the 10 
percent already granted.  As discussed above, the rating 
now assigned accounts for the pain and tenderness 
demonstrated.  The presence of other factors listed in 
38 C.F.R. §§  4.40, 4.45, 4.59, and 4.71a is not shown.

The Board also considered whether disability evaluations 
may be assigned for bilateral pes planus under Diagnostic 
Code 5284, which contemplates other injury of the foot, 
and under Diagnostic Code 5282, which contemplates hammer 
toes.  
After consideration of the evidence, the Board finds that 
the criteria for evaluations under Diagnostic Codes 5284, 
5282 are not met.  Specifically, the medical evidence does 
not reveal other service-connected impairment of the foot 
not contemplated under the criteria for pes planus, nor 
does it reflect hammer toe or right heel calcaneal 
deformity that rises to the severity warranting a higher, 
or separate, compensable evaluation.  See Esteban v. 
Brown, 6 Vet App 259 (1994); VAOPGCPREC 23-97 (July 1, 
1997); See 38 C.F.R. §§ 4.14, 4.71a, 5284, 5282.

In exceptional cases where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Here, the Board finds no evidence of an 
exceptional disability.  The veteran has not required 
frequent treatment or hospitalization for his service-
connected bilateral pes planus.  Hence, the evidence 
cannot establish that the service-connected bilateral foot 
disability, alone, interferes markedly with his employment 
so as to make application of the schedular criteria 
impractical.  As a whole, the evidence does not show that 
the impairment resulting solely from bilateral pes planus 
warrants extra-schedular consideration.  

Accordingly, the Board concludes that the impairment 
resulting from this disability is adequately compensated 
by the 10 percent evaluation assigned.  The claim is 
denied.

VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by an April 1996 statement of the case, a June 
1998 Board remand and a multiple supplemental statements 
of the case.  In particular, in a July 2002 supplemental 
statement of the case, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  In June 1998, the veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there 
were any other information or evidence he considered 
relevant to his claim so that VA could help by getting 
that evidence.  The veteran notified VA of VA medical 
records.  Thus, VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, and VA clinical records and examination 
reports.  In addition, the veteran presented testimony as 
to this issue in his January 1997 RO hearing.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus is denied.


REMAND

In August 1995, the RO received the veteran's claim for 
service connection for bad feet, knee and leg problems, 
chronic sinus, severe hearing loss, and high blood 
pressure.  The RO issued a rating decision in March 1996 
in which it granted service connection for bilateral pes 
planus, degenerative changes of the lumbosacral spine, and 
bilateral hearing loss, and denied service connection for 
knee and leg problems, a sinus condition, and 
hypertension.  In January 1997, when the veteran testified 
before a hearing officer sitting at the local RO, his 
representative specifically stated that the veteran wished 
to disagree with the initial evaluation assigned his 
service-connected back disability, and with the RO's 
decision to deny service connection for bilateral knee and 
leg conditions.  However, the RO has not had an 
opportunity to issue a statement of the case addressing 
these issues.  The Court has directed that where a veteran 
has submitted a timely notice of disagreement with an 
adverse decision and a statement of the case addressing 
the issue was not sent, the Board should remand the issue 
to the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case on the issues of entitlement to a 
higher initial evaluation for the 
service-connected degenerative changes 
of the lumbosacral spine, and 
entitlement to service connection for 
bilateral knee and leg disabilities.  
That document should set forth the 
reasons and bases for the actions 
undertaken.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


